INTERIM SUSPENSION ORDERED
PER CURIAM.
[¶ 1] On December 10, 2002, an Application for the Interim Suspension of Elizabeth Jane Sundby, a member of the Bar of North Dakota, and supporting Affidavit with attached exhibits was filed under N.D.R. Lawyer Discipl. 3.4 by Loralyn K. Hegland, Assistant Disciplinary Counsel for the Disciplinary Board of the Supreme Court. Disciplinary Counsel’s Affidavit indicates that formal proceedings are pending against Sundby regarding allegations of violations of N.D.R. Prof. Conduct 1.4, Communication, 1.5, Fees, 1.15(b), Safekeeping Property, 8.1, Bar Admission and Disciplinary Matters, and Sundby has not filed an answer.
[¶ 2] Assistant Disciplinary Counsel’s Affidavit fimther indicates that three additional disciplinary complaints have been filed against Sundby from which it appears that Sundby has neglected her clients since August 2002. Sundby has not responded to two of these complaints.
[¶ 3] Assistant Disciplinary Counsel asserts that the information provided is sufficient evidence to demonstrate Sundby has abandoned her law practice, and her conduct presents a substantial threat of irreparable harm to the public. Assistant Disciplinary Counsel requests the immediate suspension of Elizabeth Jane Sundby’s certificate of admission to the Bar, and the appointment of a trustee under N.D.R. Lawyer Discipl. 6.4 to protect the interests of Sundby’s clients. The Court considered the matter, and
[¶4] ORDERED, under N.D.R. Lawyer Discipl. 3.4(B) Elizabeth Jane Sund-by’s certificate of admission to the Bar of the State of North Dakota is SUSPENDED effective immediately and until further order of this Court, pending disposition of the proceedings predicated upon the conduct giving rise to the Application. This Order is subject to the provisions of N.D.R. Lawyer Discipl. 3.4 which provides that upon request by counsel or the lawyer after entry of an interim suspension order, the court shall within 10 days provide an opportunity for the lawyer to demonstrate that the order should not remain in force.
[IT 5] IT IS FURTHER ORDERED, that Assistant Disciplinary Counsel promptly apply to the district court for a professional trustee as provided in N.D.R. Lawyer Discipl. 6.4.
[¶ 6] IT IS FURTHER ORDERED, that Elizabeth Jane Sundby comply with N.D.R. Lawyer Discipl. 6.3.
[¶ 7] GERALD W. VANDE WALLE, C.J., DALE V. SANDSTROM, WILLIAM A. NEUMANN, MARY MUEHLEN MARING and CAROL RONNING KAPSNER, JJ., concur.